Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to RCE filed 3/9/22.
	Claims 1-6, 9-11, 16-21, 24-26, and 31-34 are pending.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-11, 16-21, 24-26, and 31-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
transitioning to the C-DRX OFF state before the end of the subsequent C-DRX ON duration of a C-DRX cycle in response to determining a wake-up signal is not received from the network entity during the C-DRX OFF period” (emphasis added).  Claim 16 recites similar subject matter.  Applicant refers to this feature as “early transitioning,” see page 12 of the RCE amendment.  The only apparent support for this newly added limitation is found in paragraph no. 0044 of the specification which discloses “In some aspects, if the UE 110 does not receive the wake-up signal … the UE 110 may go back to sleep after the beam recovery process is completed.”  However, it is not clear exactly when the UE 110 goes back to sleep based on this disclosure in paragraph no. 0044.  In other words, it is not clear if the UE 110 goes back to sleep at the end of the subsequent C-DRX ON duration or before the end of the subsequent C-DRX On duration, based on this disclosure alone.  Hence, the newly added limitation is deemed new matter.
The pending dependent claims fall in view of claims 1 and 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 11, 16-17, 26, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., Pub. No. US 2020/0205219, (“Chen”), in view of Tseng et al., Pub. No. US 2019/0037498, (“Tseng”) and Ang et al., US 2016/0128128, (“Ang”), newly cited.
Independent Claims
	Regarding independent claim 1, Chen teaches the claimed limitations “A method of wireless communications at a user equipment, comprising: 
monitoring one or more synchronization signal blocks (SSBs) or reference signals associated with a set of wake-up beams from a network entity during a connected mode discontinuous reception (C-DRX) OFF period (paragraph no. 0063, “The UE detects this situation by beam monitoring … The quality estimation may be based on reception of certain reference signal that is transmitted to the UE”; see also, paragraph no. 0075; see Fig. 4C which clearly shows that the beam monitoring, via the reference signal(s) 440, is performed during a C-DRX OFF period; see paragraph no. 0064 which discloses “the beams are indicated using reference signals” and which more clearly shows the “association” between reference signals and beams transmitted by the base station, as the limitation “associated” is broadly construed); 
determining, during the C-DRX OFF period, that the set of wake-up beams satisfies a distress condition (see paragraph no. 0064 which discloses “a UE performs beam monitoring (202) to detect beam failure event(s)”; the recited “a distress condition” reads on a beam failure event; see also, paragraph no. 0075; the beam failure event is determined during the C-DRX OFF period as shown in Fig. 4C since the beam monitoring occurs when the reference signals 440 are received by the UE during the C-DRX OFF period and the quality of these reference signals are compared to a threshold to determine beam failure, see paragraph nos. 0062 and 0063);
waking up, at a subsequent C-DRX ON duration, in response to determining that the set of wake-up beams satisfies the distress condition” (see Fig. 4C which teaches that 
transitioning from a C-DRX ON state to a C-DRX OFF state after transmitting the distress indication to the network entity” (see Fig. 4C which shows the transition from an On duration 402 to an Off duration which immediately follows the On duration 402; the “distress indication” is transmitted during the On duration 402 since the UE’s transmitter is on during the On duration 402; however, see Tseng, below, which teaches this limitation more explicitly) as recited in claim 1.
While Chen is deemed to teach “waking up, at a subsequent C-DRX ON duration received wake-signal during the C-DRX OFF period” as delineated above, assuming arguendo that Chen does not teach these limitations in their entirety, Tseng more clearly teaches these limitations, see the Abstract and paragraph no. 0035, infra.
Chen does not explicitly teach “transmitting, after the waking up, a distress indication to the network entity during the subsequent C-DRX ON duration, in response to determining that the set of wake-up beams satisfies the distress condition” as recited in claim 1.  While Chen discloses beam reporting (see Fig. 1, step 206) or the transmission of a “distress indication” to the network as part of a beam recovery process (see paragraph nos. 0062-0064), Chen does not explicitly teach, within the 
Tseng clearly teaches the limitations “transmitting, after the waking up, a distress indication to the network entity during the subsequent C-DRX ON duration, in response to determining that the set of wake-up beams satisfies the distress condition” (see the Abstract, Fig. 3 (steps 320, 330) and Fig. 4 (steps 420, 430), and paragraph no. 0035 which discloses “the UE 210 determines whether a beam failure is detected.  When the failure is detected during a DRX off period … the UE 210 transmits a beam recovery request to the base station 220 when the UE transitions from the DRX off period to a DRX on period”; the disclosed beam recovery request reads on “a distress indication”; see also paragraph no. 0036 which discloses that the beam recovery request is transmitted by the UE after the UE transitions to the DRX on period).  
Tseng also teaches more explicitly the limitation “transitioning from a C-DRX ON state to a C-DRX OFF state after transmitting the distress indication to the network entity” (see Fig. 2 which shows the DRX transition from an Active state to an Off state and paragraph nos. 0035, 0036 which disclose transmitting the beam recovery request during the DRX on period/Active state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Chen by incorporating the teachings of 
Chen and Tseng do not teach the newly added limitation “transitioning to the C-DRX OFF state after remaining on until the end of the subsequent C-DRX ON duration of a C-DRX cycle in response to determining a wake-up signal is received from the network entity during the C-DRX OFF period” as now recited in claim 1.
Ang teaches the limitation “transitioning to the C-DRX OFF state after remaining on until the end of the subsequent C-DRX ON duration of a C-DRX cycle in response to determining a wake-up signal is received from the network entity during the C-DRX OFF period” (see Fig. 7 and paragraph nos. 0097 and 0098 which disclose that a UE receives a Wake-up signal 760 from an eNB during a DRX OFF period 758 (ULPL mode), transitions to an ON period 762, and then transitions to an OFF period (ULPL mode) beginning at 764).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Chen and Tseng by incorporating the teachings of Ang to both lower latency and lower overall power consumption than a UE operating in C-DRX mode with current wireless systems, as suggested by Ang in 
Regarding independent claim 16, this independent claim is a corresponding apparatus (i.e. UE) claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
	Regarding further independent claim 16, see Fig. 7 for a “processor” (processor 706) and “memory” (memory 708).
Dependent Claims
	Regarding claim 2 and 17, Chen further teaches “wherein determining that the set of wake-up beams satisfies the distress condition includes: 
determining that a number of wake-up beams from the set of wake-up beams fails to satisfy a quality threshold representing a sufficient beam quality for wake-up indication communication, and 
wherein transmitting the distress indication includes transmitting the distress indication based on determining that the number of wake-up beams from the set of threshold …) … falls below a predetermined threshold”; paragraph no. 0064, a beam failure recovery request is transmitted by the UE to the network after a beam failure event is detected, the beam failure being detected based on a comparison with the threshold above) as recited in claim 2 and similarly recited in claim 17.
Regarding claims 11 and 26, Chen further teaches “wherein the one or more SSBs or reference signals are quasi co-located (QCL) with the set of wake-up beams” (paragraph no. 0063, quasi-co-location is taught).
Regarding claims 32 and 34, Chen further teaches “wherein transmitting the distress indication includes transmitting the distress indication to the network entity at the subsequent C-DRX ON duration even if the wake-up signal from the network entity is not received after determining the distress condition” (see Fig. 4C in which the beam failure event is transmitted during the On duration 402; the negative limitation “even if the … is not received” is met by Fig. 4C since no wake-up signal is received by the UE after the UE determines a beam failure or “distress condition”) as recited in claim 32 and similarly recited in claim 34.
Claims 4, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Tseng and Ang.

Chen, Tseng, nor Ang teaches “within a period of time.”
In that same paragraph of Chen, a time-out of an associated timer to determine beam quality is also taught in what appears to be an alternative embodiment.  Hence, Chen does not appear to teach in a single embodiment using both a quality threshold and a time-out to determine beam quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Chen,Tseng, and Ang by incorporating the time-out with a threshold to determine beam quality since this modification is nothing more than a combination of alternative embodiments which is deemed well within the skill of one of ordinary skill in the art.  Moreover, such a modification would allow the UE to reduce the time to monitor beam quality thereby improving the quality of experience of the user of the UE.
Claims 5, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Tseng, and Ang as applied to claims 2 and 17, above, and further in view of Cirik et al., Pub. No. US 2019/0215888, (“Cirik”) and You et al., Pub. No. US 2020/0083946, (“You”).
Regarding claims 5 and 20, Chen does not teach but Cirik teaches “wherein determining that the number of wake-up beams from the set of wake-up beams fails to satisfy a quality threshold includes determining that each wake-up beam from the set of wake-up beams fails to satisfy the quality threshold” (see Fig. 34 which depicts a full beam failure recovery request; see also, paragraph no. 0403, “The wireless device may determine if a full beam failure has occurred … if all serving beams of the plurality of serving beams have failed”)  and “detecting a radio link failure based on determining that each wake-up beam from the set of wake-up beams fails to satisfy the quality threshold” (the full beam failure recovery request as shown in Fig. 34 is an implicit detection by the UE that a radio link failure has occurred) as recited in claim 5 and similarly recited in claim 20.   
Cirik does not appear to explicitly teach “performing an initial access procedure to reestablish a radio resource control (RRC) connection with the network entity” as recited in claim 5 and similarly recited in claim 20.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Chen, Tseng, and Ang by incorporating the teachings of Cirik and You to detect a full beam failure and proceed to re-establish the RRC connection in order to continue the communication session of the UE with the network thereby improving the quality of experience of the user of the UE.
Claims 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Tseng, and Ang as applied to claims 1 and 16, above, and alternatively, further in view of Islam et al., Pub No. US 2019/0053321, (“Islam”).
Regarding claims 31 and 33, Chen does not teach “receiving the wake-up signal from the network entity after determining the distress condition and before transmitting the distress indication” as recited in claim 31 and similarly recited in claim 33.  Since Chen teaches C-DRX operation in a mobile station or UE, it appears that receiving a wake-up signal from a base station would be inherent.  However, even if this was inherent, Chen still does not teach receiving the wake-up signal within the time constraints as recited in claims 31 and 33.
Ang teaches in Fig. 7 and paragraph nos. 0097 and 0098, a UE receiving a wake-up signal (WUS) transmitted by an eNB and the WUS is received prior to the next DRX alternatively, Islam teaches in Fig. 5 a UE receiving a wake-up signal 530 from a base station after sending a beam recovery signal 520 to the base station.  The beam recovery signal 520 is transmitted due to a beam failure.  Therefore, Ang and Islam effectively teach the limitations of claims 31 and 33.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Chen, Tseng, and Ang by incorporating the teachings of Ang and Islam such that the UE may monitor the paging occasion immediately following the end of the WUS search space.  This modification would enable the UE to wake-up from its sleep mode to monitor the downlink for any communications from the base station thereby increasing the reliability of the network.
Claims 3, 6, 9-10, 18, 21, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Tseng, and Ang as applied to claims 2, 1, 9, 17, 16, 24, above, and further in view of Cirik.
Regarding claims 3 and 18, Chen further teaches “wherein each wake-up beam from the set of wake- up beams is associated with an uplink resource (paragraph no. 0064, a beam reporting/beam failure recovery request is transmitted by the UE to the 
Chen does not explicitly teach that the candidate beam “satisfies the quality threshold” as recited in claims 3 and 18, even though this appears to be implicit.
Cirik teaches that a quality of a beam (e.g., beam 3530 shown in Fig. 35) may be above a threshold and this beam may be used for indicating the partial beam failure to the network by the UE, see paragraph no. 0386.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Chen, Tseng, and Ang by incorporating the teachings of Cirik to improve the indication of the beam failure event to the network by using a candidate beam whose received power is above a threshold.  This would increase the likelihood that the network would receive the indication of the beam failure event from the UE.
Regarding claims 6, 21, Chen does not teach but Cirik teaches “wherein the distress indication includes information on the number of wake-up beams from the set of wake-up beams that fail to satisfy the quality threshold” (paragraph no. 0375, “The failed beam index and/or a RS ID related to the failed beam”; the failed beam index and/or RS ID read on the recited “information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Chen, Tseng, and Ang by incorporating the teachings of Cirik to report a partial beam failure by explicitly informing the network of the identity of the failed beam, as suggested by Cirik in paragraph no. 0375.
Regarding claims 9, 24, Chen does not teach but Cirik teaches “wherein the distress indication triggers a transmission of a subsequent set of wake-up beams from the network entity, the subsequent set of wake-up beams including at least one wake-up beam not included in the set of wake-up beams” (see paragraph nos. 0408, 0409 which disclose that a replacement candidate beam may be broadcast to a UE either a threshold time after the initial/previous candidate beam or having a different frequency than the initial/previous candidate beam; the replacement candidate beam teaches “a subsequent set of wake-up beams” since the replacement candidate beam is transmitted by the base station after transmitting the initial/previous candidate beam and the replacement candidate beam is different from the initial/previous candidate beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Chen, Tseng, and Ang by incorporating the 
Regarding claims 10, 25, Chen does not teach but Cirik teaches “monitoring the one or more SSBs or reference signals associated with the subsequent set of wake-up beams from the network entity in response to transmitting the distress indication” (SSBs or reference signals are associated with a replacement candidate beam, see paragraph nos. 0408, 0409 in conjunction with 0363).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Chen, Tseng, and Ang by incorporating the teachings of Cirik to improve the beam monitoring process by monitoring again the new set of beams transmitted by the network in response to an initial beam failure event detected by the UE.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference 
The 112(b) rejections in the last office action have been withdrawn in view of applicant’s amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/W.C.K/
Examiner, AU 2414          
/SITHU KO/Primary Examiner, Art Unit 2414